Citation Nr: 1742111	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia with sociopathic traits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the December 2012 statement of the case (SOC) referred to VA treatment records dated from August 2009 through November 2012 which purport to show treatment for schizophrenia, but notes that no such records are contained in the claims file.  On remand, VA treatment records, including those referenced to the present day, should be obtained and associated with the record.

In addition, at his Board hearing, the Veteran referenced having received a schizophrenia diagnosis in 1985 from a Dr. R.  Though it was noted at the hearing that the Veteran's sister had attempted in the past to obtain records from Dr. R., and that the practice had dissolved, the Board finds that one additional attempt should be made to obtain those records.

Finally, the Board observes that the Veteran has submitted a positive nexus opinion linking his current psychiatric disorder to service, but has not been afforded a VA examination in connection with his claim.  Specifically, the medical provider providing the opinion stated that "the stress [of the military] would cause onset of any psychiatric issue that may be induced by a change in hormone secretion, etc."  The Board finds that such rationale is insufficient to decide the claim on appeal, and finds that the Veteran should be offered an examination.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records relevant to the Veteran's psychiatric treatment dated from July 2009 to the present day, to include those specifically identified by the Veteran at his April 2017 Board hearing from the Beckley, West Virginia VA Medical Center.  In addition, afford the Veteran the opportunity to submit to VA, or authorize VA to obtain any additional private treatment records he believes would be relevant to his claim that are not currently of record.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2.  With any assistance required from the Veteran and/or his sister, request the Veteran's treatment records from Dr. R., whose practice existed in Princeton, West Virginia, in 1985.

3.  After completing items (1)-(2), schedule the Veteran for an examination to determine the nature and etiology of his claimed acquired psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any acquired psychiatric disorder found to be present during the pendency of the appeal, to include paranoid schizophrenia with sociopathic traits.  For each acquired psychiatric disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing such an opinion, the examiner should specifically address the following:

* The Veteran's service treatment records showing that he was diagnosed with work-related depression in service in 1981, for which no treatment was sought; and the notation on his January 1984 service separation examination that he suffered from depression or excessive worry;

* The Veteran's statement during his April 2017 Board hearing that he first received a diagnosis of paranoid schizophrenia in 1985 (after separating from the military in March 1984);

* The lay statements of record, to include those from the Veteran, his sister, and other family members.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



